In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00240-CR
           No. 02-22-00006-CR
      ___________________________

       PAUL SPENCER, JR., Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 2
            Tarrant County, Texas
    Trial Court Nos. 1588781D, 1588780D


 Before Sudderth, C.J.; Wallach and Walker, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Appellant Paul Spencer, Jr. appeals from two judgments adjudicating guilt on

two separate counts of possession with intent to deliver a controlled substance1 and

revoking his probation. In two issues, Spencer asserts that the trial court erred (1) by

admitting the State’s community supervision records into evidence at the revocation

hearing under the Rule 803(6) business records hearsay exception and (2) by failing to

enter a separate plea from Spencer regarding his alleged probation violations in the

second of his two cases. We will affirm.

                                   I. Background

      Spencer was indicted for two counts of possession with intent to deliver a

controlled substance—one count for methamphetamine and one count for heroin. In

October 2019, Spencer entered into a plea bargain with the State whereby

adjudication of guilt was deferred on each count and Spencer was placed on 10 years’

probation.2

      In June 2021, the State, alleging that Spencer had violated the terms of his

probation, filed a petition to proceed to adjudication on each count. Specifically, the


      1
       The trial court established separate case numbers for each of the two counts:
Case No. 1588780D for methamphetamine and Case No. 1588781D for heroin.
Spencer has filed separate appeals in each case. Because the issues overlap, we
address both appeals in this opinion.
      2
       In addition to probation, Spencer was required to pay a $1,000 fine and serve a
90-day confinement term.


                                           2
State alleged that Spencer had committed the following violations: (1) failure to report

during multiple months; (2) failure to notify his community-supervision officer that he

had changed his address; (3) failure to provide a urine sample as instructed; (4) failure

to complete a Day Treatment Cognitive Track Program; and (5) failure to attend

orientation for the aforementioned program on two separate dates.

      In November 2021, the trial court held a probation revocation hearing. At the

start of the hearing, the trial court called Case Number 1588781D—the heroin case—

but did not call Case Number 1588780D—the methamphetamine case.                  At the

beginning of the hearing, the trial court informed Spencer of the alleged probation

violations and accepted Spencer’s pleas of not true to each of those allegations. The

trial court then proceeded with the hearing and allowed the State to call its witness.

After the State asked its witness a few preliminary questions, the trial court

interrupted to inquire whether the revocation hearing was intended to encompass one

or both of Spencer’s cases. After confirming that the hearing was meant to address

both cases, the trial court called Case Number 1588780D and noted that “it has the

same allegations that I just talked with Mr. Spencer about, but it’s two different

cases.”   However, the trial court never requested a separate plea from Spencer

concerning the allegations in the second case.




                                           3
      The State’s witness at the hearing was Laura Hebring, a business record

custodian with the Tarrant County Community Supervision and Corrections

Department (CSCD). Through her, Spencer’s CSCD file was admitted into evidence. 3

      To establish the predicate for admitting the CSCD records, the State elicited

the following testimony from Hebring:

      State:         And were those documents kept in the regular course of
                     business for CSCD?

      Hebring:       Yes.

      State:         And is it the normal course of CSCD’s business to make
                     and maintain these records?

      Hebring:       Yes.

      State:         And did an employee of CSCD make these records in
                     accordance with the activities elicited by Defendant, Paul
                     Spencer?

      Hebring:       Yes.

      State:         And were these entries made on or about the time of the
                     activities or developments that were made known to
                     CSCD by Paul Spencer?

      Hebring:       Yes.


      3
        As Hebring explained, the CSCD records contained “documentation of phone
calls, office visits, UAs. Anything pertaining to [Spencer]’s conditions of probation
and interactions between probation staff and [Spencer].” The 59-page records
included date- and time-stamped entries from every community-supervision officer
(CSO) who worked on Spencer’s cases and provided detailed, comprehensive notes
from all communications between a CSO and Spencer and all CSO reviews of
Spencer’s compliance status.


                                          4
      State:          And did the employee or representative that made these
                      entries have actual knowledge of the activities and
                      developments of Mr. Paul Spencer?

      Hebring:        Yes.

      State:          And are the records the exact duplicates of the original
                      entries?

      Hebring:        Yes.

      After laying this foundation, the State moved to admit the CSCD records into

evidence, and Spencer’s trial counsel asked to take Hebring on voir dire. Spencer’s

counsel asked Hebring one question: whether she had “complete[d] any affidavit

attesting to the fact that [she was] the custodian of records of the[] documents.”

After Hebring responded that she had not, Spencer’s counsel stated, “Improper

predicate is my objection, Your Honor.” The State responded that the CSCD records

are self-proving and that Hebring was the custodian of the records. The trial court

then asked Hebring if she was, in fact, the custodian and, based on her affirmative

response, overruled Spencer’s objection.        Spencer’s counsel made no further

argument or clarification regarding the nature of the objection, and the CSCD records

were admitted.

      Spencer testified that he had been compliant with the terms of his probation

until he contracted COVID-19 in November 2020. He stated that at one point he

had been close to death and that his COVID-19 symptoms persisted even after he no

longer tested positive. He denied missing a urinary analysis test and recalled attending


                                           5
his required appointments, including the Day Treatment Cognitive Track Program

classes.

       At the conclusion of the hearing, the trial court found all of the alleged

probation violations in the State’s petition to be true, adjudicated Spencer’s guilt on

both counts of possession with intent to deliver a controlled substance, and sentenced

him to five years’ confinement on the heroin count and four years’ confinement on

the methamphetamine count.4

       This appeal followed.

                                      II. Discussion

       On appeal, Spencer raises two issues. First, he argues that the trial court erred

by admitting the CSCD records because the State did not establish that they were

business records under the criteria set forth in Rule 803(6) of the Texas Rules of

Evidence. Second, he argues that the trial court erred by failing to enter a separate

plea from Spencer to the alleged probation violations in his second case concerning

the methamphetamine charge. 5 We will address each of these issues in turn.




       4
           The trial court ordered that these sentences would run concurrently.

       As Spencer’s second issue concerns the failure to enter a plea in the second of
       5

his two cases, he only raises this issue in his appeal from that case—Case No. 02-22-
00006-CR.


                                              6
      A.     Issue One: Admission of the CSCD Records

      In his first issue, Spencer asserts that the trial court erred by admitting the

CSCD records because the State failed to satisfy all of the requirements for their

admission as records kept in the course of a regularly conducted business activity. 6

Tex. R. Evid. 803(6). Specifically, Spencer argues that the State failed to show that

making the records was a regular practice of the CSCD’s activities. Id. The State

contends that Spencer failed to preserve this issue for appellate review. Thus, before

addressing the merits of Spencer’s argument, we will consider whether he has

preserved it for our review.




      6
       To admit records kept in the course of regularly conducted activities under
Rule 803(6), the proponent must satisfy the following prerequisites:

      (A) the record was made at or near the time by—or from information
      transmitted by—someone with knowledge;

      (B) the record was kept in the course of a regularly conducted business
      activity;

      (C) making the record was a regular practice of that activity;

      (D) all these conditions are shown by the testimony of the custodian or
      another qualified witness, or by an affidavit or unsworn declaration . . . ;
      and

      (E) the opponent fails to demonstrate that the source of information or
      the method or circumstances of preparation indicate a lack of
      trustworthiness.

Tex. R. Evid. 803(6).


                                           7
      To preserve a complaint for appellate review, the record must show that a

specific and timely objection was made to the trial judge and that the judge ruled on

the objection. Tex. R. App. P. 33.1(a); Lovill v. State, 319 S.W.3d 687, 691 (Tex. Crim.

App. 2009); Smith v. State, 256 S.W.3d 341, 343 (Tex. App.—San Antonio 2007, no

pet.). “The purpose of requiring a specific objection in the trial court is twofold: (1)

to inform the trial judge of the basis of the objection and give him the opportunity to

rule on it; (2) to give opposing counsel the opportunity to respond to the complaint.”

Resendez v. State, 306 S.W.3d 308, 312 (Tex. Crim. App. 2009).           To satisfy this

specificity requirement, “[t]he complaining party must have informed the trial judge

what was wanted and why the party was entitled to it.” Lovill, 319 S.W.3d at 691. An

issue is not preserved “if the legal basis of the complaint raised on appeal varies from

the complaint made at trial.” Id. at 691–92; see also Wilson v. State, 71 S.W.3d 346, 349

(Tex. Crim. App. 2002) (admonishing that for error to be preserved, the appellant’s

“point of error on appeal must comport with the objection made at trial”).

      Here, Spencer’s objection was not sufficiently specific to preserve the issue he

raises on appeal. Spencer’s complaint on appeal is that Hebring’s testimony was

insufficient to show that making the CSCD records was a regular practice of the

CSCD’s activities. However, Spencer did not explicitly state this ground for exclusion

at the revocation hearing, nor was it obvious from the context. See Resendez, 306

S.W.3d at 313. Spencer’s only stated objection was “improper predicate,” which he

raised after asking Hebring a single question on voir dire about whether she had

                                           8
completed an affidavit stating that she was the custodian of the CSCD records. Thus,

the context suggests that Spencer’s objection was based on a lack of evidence that

Hebring was the custodian of the records, not that the State had failed to show that

making the records was a regular practice of the CSCD’s activities. Indeed, the trial

court’s response indicates that this was its understanding because it overruled the

objection only after asking Hebring if she was, in fact, the custodian. Likewise, the

prosecutor’s response that Hebring          was “capable of testifying because she is

the . . . custodian” of the CSCD records reflects that she interpreted the objection the

same way.7 Because Spencer failed to effectively communicate to the trial court and

opposing counsel the argument he now raises on appeal, he has forfeited the issue.

See Resendez, 306 S.W.3d at 313 (“[W]hen the context shows that a party failed to

effectively communicate his argument, then the error will be deemed forfeited on

appeal.”).

       We overrule Spencer’s first issue.


       7
        Spencer argues that the prosecutor’s statement that that the CSCD records
were a “self-proving document with the proper foundation laid” demonstrates that
the objection was specific enough to communicate the argument Spencer now raises
on appeal. However, this assertion is belied both by the prosecutor’s immediately
following statement quoted above affirming that Hebring was the custodian of the
records and the fact that the prosecutor did not attempt to rephrase her questions to
Hebring or ask an additional one to show that making the records was a regular
practice of the CSCD’s activities. Taken together and viewed in context, the
prosecutor’s statements reflect her understanding that Spencer’s objection solely
concerned Hebring’s status as custodian, which was essential to laying the “proper
foundation” for the admission of the records. See Tex. R. Evid. 803(6)(D).


                                             9
      B.     Issue Two: Whether Due Process Required the Trial Court to
             Enter a Separate Plea from Spencer in Each Case
      In his second issue, Spencer argues that the trial court violated his due process

rights by failing to enter a separate plea from Spencer regarding the alleged probation

violations in his second case concerning the methamphetamine charge.              This

argument is without merit.8

      As Spencer acknowledges in his brief, his argument lacks support in the law

and is contrary to this court’s holding in Williams v. State, No. 02-16-00200-CR,

2017 WL 1536202 (Tex. App.—Fort Worth Apr. 27, 2017, no pet.) (mem. op., not

designated for publication). In Williams, we rejected the appellant’s argument that his

due-process rights had been violated because the trial court had heard testimony


      8
        The State argues that Spencer failed to preserve this issue, but Spencer
counters that the issue is based on a “category-two Marin right” and therefore must
have been affirmatively waived by Spencer to be deemed unpreserved for appeal. See
Marin v. State, 851 S.W.2d 275, 279 (Tex. Crim. App. 1993). Because we overrule
Spencer’s claim on the merits, we need not address this preservation issue. See, e.g.,
Brumit v. State, 206 S.W.3d 639, 644–45 (Tex. Crim. App. 2006) (expressly declining to
decide whether an objection was required to preserve error on an issue because it
could be overruled on the merits); Dawson v. State, No. 14-95-01091-CR, 1998 WL
119675, at *1 n.4 (Tex. App.—Houston [14th Dist.] Mar. 19, 1998, pet. ref’d) (not
designated for publication) (“Because we overrule this point of error on the merits, we
do not address whether error was preserved.”); see also Redmond v. State, 629 S.W.3d
534, 542 n.11 (Tex. App.—Fort Worth 2021, pet. ref’d) (noting that while “‘a court of
appeals may not reverse a judgment of conviction without first addressing any issue of
error preservation[,]’” it “may still affirm the judgment on another basis” (quoting
Meadoux v. State, 325 S.W.3d 189, 193 n.5 (Tex. Crim. App. 2010))); Williams v. State,
No. 02-12-00238-CR, 2014 WL 1668491, at *1 (Tex. App.—Fort Worth Apr. 24,
2014, pet. ref’d) (mem. op., not designated for publication) (quoting and relying upon
Meadoux to affirm judgment of conviction on the merits).


                                          10
before he entered his plea at his probation revocation hearing. Id. at *2–3. As we

recognized in that case, the Texas Court of Criminal Appeals has “held that due

process does not require that a plea be entered in a probation revocation hearing.” Id.

at *2 (citing Detrich v. State, 545 S.W.2d 835, 837 (Tex. Crim. App. 1977)). Moreover,

we and several of our sister courts have followed Detrich and expanded its holding to

situations—like the present case—where the State seeks to adjudicate a defendant’s

guilt in addition to revoking his probation. Id. (first citing Moore v. State, No. 14-14-

00350-CR, 2015 WL 4141100, at *3 (Tex. App.—Houston [14th Dist.] July 9, 2015,

pet. ref’d) (mem. op., not designated for publication); then citing Licerio v. State, No.

13-04-00211-CR, 2005 WL 2560228, at *2 (Tex. App.—Corpus Christi–Edinburg

Oct. 13, 2005, no pet.) (mem. op., not designated for publication); and then citing

Anthony v. State, 962 S.W.2d 242, 246 (Tex. App.—Fort Worth 1998, no pet.)).

      Because this court and the Texas Court of Criminal Appeals have held that due

process does not require a defendant to enter a plea to the allegations contained in a

State’s motion to adjudicate and because Spencer has not raised any convincing

reasons for us to reexamine those holdings, we decline Spencer’s invitation to

reexamine precedent on this issue. See Detrich, 545 S.W.2d at 837; Williams, 2017 WL

1536202, at *2–3; Moore, 2015 WL 4141100, at *3; Licerio, 2005 WL 2560228, at *2;

Anthony, 962 S.W.2d at 246. Accordingly, we hold that the trial court did not err by

failing to enter a separate plea from Spencer to his alleged probation violations in his

second case.

                                           11
      We overrule Spencer’s second issue.

                                 III. Conclusion

      Having overruled both of Spencer’s issues, we affirm both of the trial court’s

judgments.

                                                   /s/ Bonnie Sudderth

                                                   Bonnie Sudderth
                                                   Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 23, 2022




                                        12